DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:
“the side of the outflow port” should read –a side of the outflow port--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sloss (US PGPub No. 2010/0146954) in view of Kimura (WO 2017/069265, see equivalent document US PGPub No. 2018/0230884 for translation).
Regarding claim 1, Sloss (Fig. 15) discloses a heat exchanger (Figs. 1, 3a and 3b), comprising:
a hollow pillar shaped structure (heat exchange element 56) having an inner peripheral wall (inner wall of the element 56 adjacent to dividing wall 55), and an outer peripheral wall (outer wall of the element 56 adjacent to coolant jacket 57), the heat 
a first outer cylinder (coolant jacket 57) arranged to be in contact with the outer peripheral wall (the outer wall of the element 56) of the hollow pillar shaped honeycomb structure (see Fig. 3b);
a first inner cylinder (dividing wall 55 and inner wall 7) having an inflow port and an outflow port for the first fluid (see annotated figure below), the first inner cylinder being arranged such that a part of an outer peripheral surface of the first inner cylinder is in contact with the inner peripheral wall (the outer side of the dividing wall is in contact with the inner wall of the element 56);
a second inner cylinder (catalyst can 58) having an inflow port and an outflow port for the first fluid (see annotated figure below), the outflow port being arranged so as to be spaced on a radially inner side of the inner peripheral wall (the catalyst can 58 is spaced with and provided in an inner wall of the element 56); and
an on-off valve arranged on a side of the outflow port of the first inner cylinder (valve plate 2 is on the outflow port as shown in the annotated figure below),
wherein the inflow port of the first inner cylinder is positioned closer to the inflow end face than the outflow end face in an axial direction of the hollow pillar shaped honeycomb structure (the inflow port of the dividing wall 55 is provided closer to the inflow end face than the outflow end face of the heat exchange element 56 in an axial direction);
wherein the outflow port of the second inner cylinder is positioned closer to the outflow end face than the inflow end face in the axial direction of the hollow pillar shaped honeycomb structure (the outflow port of the catalyst can 58 is provided closer to the 
wherein the outflow port of the second inner cylinder has a diameter and the inflow port of the first inner cylinder has a diameter such that the diameter of the outflow port of the second inner cylinder is smaller than the diameter of the inflow port of the first inner cylinder (the diameter of the catalyst can 58 at any position is always smaller than the dividing wall 55).

    PNG
    media_image1.png
    512
    812
    media_image1.png
    Greyscale

Sloss fails to disclose a hollow pillar shaped honeycomb structure having partition walls, the partition walls defining a plurality of cells to form flow paths for a first fluid, each of the cells extending from an inflow end face to an outflow end face.
Kimura discloses a hollow pillar shaped honeycomb structure (honeycomb body 11) having partition walls (13, see Fig. 4 for details of the donut-shaped honeycomb body 11), the partition walls defining a plurality of cells (12) to form flow paths (the exhaust flow 
Since a heat exchange element 56 is provided in the outer flow path 53 to provide heat exchange to surrounding cooling jacket 57, it is obvious to replace the heat exchange element 56 with the honeycomb structure 11 of Kimura having partitions so that increases heat exchange surface area to increase heat exchange efficiency.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a hollow pillar shaped honeycomb structure having partition walls, the partition walls defining a plurality of cells to form flow paths for a first fluid, each of the cells extending from an inflow end face to an outflow end face in Sloss as taught by Kimura in order to increase heat exchange surface for increasing heat exchange efficiency.
Regarding claim 2, Sloss as modified further discloses wherein the heat exchanger further comprises a second outer cylinder (cooling jacket 57 and outer wall 8) disposed so as to be spaced on a radially outer side of the first outer cylinder (on an outer side of inner wall 7), the second outer cylinder enabling a second fluid to flow between the second outer cylinder and the first outer cylinder (the cooling jacket 57 defines a coolant flow between the two cylinders).
Regarding claim 3
Regarding claim 6, Sloss as modified further discloses wherein the second inner cylinder has a diameter of the inflow port larger than that of the outflow port (the diameter of catalyst can 58 at inlet before entering the catalyst 59 is larger than the outlet which is reduced by the mat 60).
Regarding claim 7, Sloss as modified further discloses wherein the outflow port of the second inner cylinder is positioned closer to a side of the outflow port than a side of the inflow port of the first inner cylinder in the axial direction of the first inner cylinder (the outlet end of the catalyst can 58 is positioned near its outlet side than the inlet side of the dividing wall 55).
Regarding claim 8, Sloss as modified further discloses wherein the outflow port of the second inner cylinder extends beyond the outflow end face of the hollow pillar shaped honeycomb structure in the axial direction of the hollow pillar shaped honeycomb structure (the outlet end of the catalyst can 58 extends beyond the circled “part”, see the annotated figure above).
Regarding claim 9, Sloss as modified further discloses wherein the first inner cylinder is arranged such that a part of an outer peripheral surface of the inflow port of the first inner cylinder is in contact with a side of the outflow end face of the inner peripheral wall of the hollow pillar shaped honeycomb structure and not in contact with a side of the inflow end face of the inner peripheral wall of the hollow pillar shaped honeycomb structure (see circled “part” of the dividing wall 55 in the annotated figure above), and the second inner cylinder is arranged such that the outflow port of the second inner cylinder is spaced apart from a radially inner side of both the inner peripheral wall of the hollow pillar shaped honeycomb structure and the inflow port of the first inner cylinder (the catalyst can 58 is 
Regarding claim 10, Sloss as modified further discloses wherein a side of the outflow port of the second inner cylinder has an outer diameter that is smaller than an inner diameter of a side of the inflow port of the first inner cylinder (the diameter of catalyst can 58 at outflow port is smaller than the diameter of the dividing wall 55 at inflow port), and wherein the side of the outflow port of the second inner cylinder is spaced apart from and not in contact with the side of the inflow port of the first cylinder (the outflow port of the catalyst can 58 does not contact the inflow port of the dividing wall 55).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sloss (US PGPub No. 2010/0146954) and Kimura (WO 2017/069265) as applied to claim 1 above, and further in view of Iwasaki (US PGPub No. 2013/0276437).
Regarding claim 4, Sloss as modified fails to disclose wherein grooves each extending in the axial direction of the second inner cylinder are formed on an outer peripheral surface of the second inner cylinder on a side of the outflow port.
Iwasaki discloses wherein grooves (grooves each defined by walls 150b and 150c, see Fig. 5) each extending in the axial direction (see Fig. 4) of the second inner cylinder (elements 160 and 130a) are formed on an outer peripheral surface of the second inner cylinder on a side of the outflow port (the grooves are formed on an outer surface of the cylinder 130a and on outer side of the outflow port.
Therefore, the support member 150 including the grooves can be provided on an outer surface of the catalyst can 58 and at outer side of the outflow port to connect the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein grooves each extending in the axial direction of the second inner cylinder are formed on an outer peripheral surface of the second inner cylinder on a side of the outflow port in Sloss as taught by Iwasaki in order to provide support and maintain the spacing at the outflow end of the catalyst can 58.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sloss (US PGPub No. 2010/0146954) and Kimura (WO 2017/069265) as applied to claim 1 above, and further in view of Seon (US PGPub No. 2015/0219236).
Regarding claim 5, Sloss as modified fails to disclose wherein through holes each penetrating in a radial direction of the second inner are formed on a side of the outflow port of the second inner cylinder.
Seon discloses wherein through holes (see openings of the bypass pipe 2 near the valve 1, Fig. 1) each penetrating in a radial direction of the second inner cylinder (the openings penetrates the bypass pipe 2 in radial direction to allow the exhaust flow radial outwardly when the valve 1 is closed) are formed on a side of the outflow port of the second inner cylinder (on both inner and outer sides of the outflow port of the bypass pipe 2).
Therefore, when Seon is applied in Sloss, the outlet end of the catalyst can 58 in Sloss may be extended and join the inner wall 7 and openings are formed in the extension.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an extension member from outflow .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763